DETAILED ACTION
Applicant's amendments and remarks, filed 12/9/20, are fully acknowledged by the Examiner. Currently, claims 25-26, 28-29, 31-39, 42-44, 47-49 are pending with claims 27 and 46 cancelled, claims 48-49 new, and claims 25, 29, 32, 34, 36, 38, 42, 44, and 47 amended. The following is a complete response to the 12/9/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 28, 31, 34-39, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ormsby (US 2010/0004650), in view of Chang (US 2006/0210605).
Regarding claim 25, Ormsby teaches an energy delivery assembly for delivering ablative energy to tissue, the energy delivery assembly comprising:
an expandable element (balloon 15 having an inner surface with volume 36 and an outer surface); and an electrode (14) configured to deliver electrical energy sufficient to ablate target tissue (14 delivers RF energy to tissue for ablation par. [0036]).
Ormsby teaches an irrigation lumen and guidewire lumen configured to receive a guidewire (82 for fluid as in par. [0043-0045], and 28 for guide wire 30), and further teaches an energy delivery assembly for delivering ablative energy to tissue, the energy delivery assembly comprising: an elongated inner shaft including a proximal portion, a distal portion, and a circumferential surface extending from the proximal portion to the distal portion (shaft 26 made of dielectric material as in par. [0033], with a distal portion closer to the distal treatment end and a proximal portion closer to the handle end);
a first conductive layer covering at least a discrete lateral section of the circumferential surface of the elongated inner shaft from the proximal portion to the distal portion (18 covers 26 as in Fig. 1); a first insulation layer covering the first conductive layer (24 as in Fig. 1); a second conductive layer covering at least a discrete lateral section of the first insulation layer from the proximal portion to the distal portion (20 covers 24), and wherein the second conductive layer is arranged concentrically with the first conductive layer (Fig. 1, 20 and 18 are concentric);
a second insulation layer covering the second conductive layer (25 and 34 cover 20); an expandable element (balloon 15);

Ormsby is silent regarding a rapid exchange shaft that defines a guidewire lumen that is configured to receive a guidewire, an elongated inner shaft including a proximal portion, a distal portion, wherein the elongate inner shaft includes: an irrigation shaft that defines an irrigation lumen that fluidly couples a fluid reservoir and the expandable element, the irrigation lumen and the guidewire lumen being nonconcentric.
Chang teaches a rapid exchange lumen for guidewires (par. [0181]), and a guidewire lumen and irrigation lumen as part of a device, the lumens not being concentric with each other (Fig. 7d and par. [0179] with guidewire lumen 728 and irrigation lumen 730 nonconcentric).
It would have been obvious to one of ordinary skill in the art to modify Ormsby such that the guidewire and irrigation lumens being nonconcentric, as in Chang since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the guidewire and irrigation lumens being nonconcentric.
Regarding claim 26, Ormsby further teaches wherein the first conductive layer, the first insulation layer, the second conductive layer, and the second insulation layer extend 360 degrees around the elongated inner shaft (best seen in Fig. 3).
Regarding claim 28, Ormsby teaches wherein the first conductive layer covers all of the elongated inner dielectric member (18 covers 26), the first insulation layer covers all of the first conductive layer along the elongated inner dielectric member (24 covers all of 18), the second conductive layer covers all of the first insulation layer along the elongated inner shaft (20 covers 24), and the second insulation layer covers all of the second conductive layer along the elongated inner dielectric member (34 and 25 cover all of 20).
Regarding claim 31, Ormsby teaches wherein the expandable element is a balloon (15).
Regarding claim 34, Ormsby teaches an energy delivery assembly for delivering energy to tissue, the energy delivery assembly comprising: an expandable element (balloon 15); an irrigation shaft including a proximal portion, a distal portion, and a circumferential surface extending from the proximal portion to the distal portion (82 as in par. [0033], with a distal portion closer to the distal treatment end and a proximal portion closer to the handle end); a first conductive material coating the circumferential surface of the elongated inner layer from the proximal portion to the distal portion (18 covers 26 as in Fig. 1); a first insulation layer covering the first conductive material (24 as in Fig. 1); a second conductive material coating the first insulation layer from the proximal portion to the distal portion (20 covering 24 coating the first insulation layer); a second insulation layer covering the second conductive material (34 and 25 cover 20);
an electrode configured to deliver ablative electrical energy to target tissue (14 for ablation) wherein the electrode is electrically coupled to the first conductive material (14 is coupled to 18 as in par. [0034]). 
Ormsby teaches a guidewire lumen configured to receive a guidewire (and 28 for guide wire 30), but is silent regarding the irrigation lumen and guidewire lumen are nonconcentric.
Chang teaches a guidewire lumen and irrigation lumen as part of a device, the lumens not being concentric with each other (Fig. 7d and par. [0179] with guidewire lumen 728 and irrigation lumen 730 nonconcentric).
It would have been obvious to one of ordinary skill in the art to modify Ormsby such that the guidewire and irrigation lumens being nonconcentric, as in Chang since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the guidewire and irrigation lumens being nonconcentric.
Regarding claims 35, Ormsby teaches the material as a thin layer (Fig. 3a, first and second conductive layers are thin).

Regarding claim 36, Ormsby further teaches wherein the first conductive layer coats a discrete lateral section of the circumferential surface of the irrigation shaft from the proximal portion to the distal portion (Fig 1, 18 covers 26 from a proximal to distal end), and the second conductive layer coats a discrete lateral section of the first insulation layer from the proximal portion to the distal portion (20 covers 24 from a proximal to distal end).
Regarding claim 37, Ormsby doesn't teach the metal layers, but teaches the first conductive layer, first insulation layer, and the second conductive and insulation layers are arranged concentrically with respect to each other (best seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the conductive layers of Ormsby with the conductive material made of metal. This would allow for a known conductive material to accommodate transfer of microwave energy for the device.
Regarding claim 38, Ormsby doesn't teach the metal layers, but teaches wherein the first conductive layer is coated 360 degrees around the circumferential surface of the irrigation shaft from the proximal portion to the distal portion (Figs. 1 -3b, 18 covers the circumference of 26), and the second conductive layer is coated 360 degrees around the first insulation layer form the proximal portion to the distal portion (Figs 1 -3b, 20 covers the circumference of 24).
It would have been obvious to one of ordinary skill in the art to modify the conductive layers of Ormsby with the conductive material made of metal. This would allow for a known conductive material to accommodate transfer of microwave energy for the device.
Regarding claim 39, Ormsby is silent regarding the metal layers, but teaches the first conductive layer, first insulation layer, and the second conductive and insulation layers are arranged concentrically 
Regarding claim 42, Ormsby teaches the first conductive material coats 360 degrees around the circumferential surface of the irrigation shaft from the proximal portion to the distal portion (18 covers 26 as in Figs. 1 -3b);
the second conductive material coats 360 degrees around the first insulation layer from the proximal portion to the distal portion (20 covers 24 as in Figs. 1 -3b); the first conductive material, first insulation layer, second conductive material, and second insulation layer are arranged concentrically with respect to each other about the irrigation shaft (best seen in Fig. 3). 
Claims 33 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ormsby, in view of Chang, in further view of Watson (US 2010/0262140).
Regarding claim 33, Ormsby is silent regarding a sensor coupled to the second conductive layer.
However, Watson teaches electrodes that, in addition to treatment, act as sensors (par. [0137]).
It would have been obvious to one of ordinary skill in the art modify the combination to allow for the electrode to act as a sensor, in order to gather data relevant to treatment.
Regarding claim 43, the combination is silent regarding a sensor coupled to the second conductive material.
However, Watson teaches electrodes that, in addition to treatment, act as sensors (par. [0137]).
It would have been obvious to one of ordinary skill in the art modify the combination to allow for the electrode to act as a sensor, in order to gather data relevant to treatment.
Allowable Subject Matter
Claim 47 is allowed.
Regarding claim 47, Maor (US 2009/0248012) teaches an electrode with a helical configuration around an outer surface of an expandable element. However, the device of Maor has a different operating mechanism than that of Ormsby and would not be combinable to result in the claimed invention. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Claims 29, 32, 44, 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29, Maor teaches an electrode with a helical configuration and extends helically around an outer surface of an expandable element. However, the device of Maor has a different operating mechanism than that of Ormsby and would not be combinable to result in the claimed invention. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claim 32 is dependent on claim 29.
Regarding claim 44, Maor teaches a second electrode (87). However, the device of Maor has a different operating mechanism than that of Ormsby and would not be combinable to result in the claimed invention. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 48, the combination is silent regarding a transition conductive region disposed about the end of the expandable element and electrically coupled to the second conductive layer and the electrode. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 49, the combination is silent regarding a third conductive layer that is electrically coupled to the first conductive layer and a distal transition conductive region that is disposed about a distal end of the expandable element and that is electrically coupled to a second electrode, 
Response to Arguments
Applicant’s arguments, see the remarks, filed 12/9/20, with respect to the rejection(s) of claim(s) 25, 26, 28, 29, 31-39, 42-44,47 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Ormsby as the primary reference and Chang as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794